Name: Commission Regulation (EEC) No 865/90 of 4 April 1990 laying down detailed rules for the application of the special arrangements for imports of grain sorghum and millet originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  executive power and public service;  plant product
 Date Published: nan

 No L 90/ 16 Official Journal of the European Communities 5. 4. 90 COMMISSION REGULATION (EEC) No 865/90 of 4 April 1990 laying down detailed rules for the application of the special arrangements for imports of grain sorghum and millet originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) covered by CN code 1008 20 00 fixed by Regulation (EEC) No 715/90 shall be lodged with the competent authorities in any Member State up to 1 p.m. (Brussels time) on Mondays or, if that day is not a working day, on the first following working day. 2. Import licence applications may not relate to a quantity exceeding the quota. 3 . The Member States shall transmit information concerning the import licence applications to the Commission by telex or telefax by 6 p.m. (Brussels time) at the latest on the day laid down in paragraph 1 . That information must be communicated separately from that regarding other import licence applications for cereals. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of $ March 1 990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Article 27 thereof, Whereas Article 11 of Regulation (EEC) No 715/90 provides that the levy applicable to imports of grain sorghum covered by CN code 1007 00 is to be that fixed pursuant to Article 13 of Council Regulation (EEC) No 2727/75 (2), as last amended by Regulation (EEC) No 201 /90 (3), reduced by 60 % within the limit of a quota of 100 000 tonnes per calendar year and reduced by 50 % in excess of that quota ; whereas that Regulation provides that no import levy is to be collected on millet covered by CN code 1008 20 00 within the limit of a quota of 60 000 tonnes per calendar year and that the levy applicable in excess of that quota is to be reduced by 50 % ; Whereas detailed rules on the administration of those quotas should first be laid down ; whereas, in this context, it should be provided that licences for the importation of the products in question are to be issued after a period for reflection and after, where appropriate, the fixing of a single coefficient for reducing the quantities applied for ; whereas, in addition, in the interests of the operators, the possibility of withdrawing licence applications after the fixing of the reduction coefficient should be provided for ; Whereas detailed rules relating additionally to imports outside the quotas are also required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 4. If import licence applications exceed the quantities in the annual quota, the Commission shall fix a single coefficient for reducing the quantities applied for on the third working day at the latest following the submission of the applications. Licence applications may be with ­ drawn within one working day following the date on which the reduction coefficient was fixed. 5. Without prejudice to the application of paragraph 4, a licence shall be issued on the fifth working day follo ­ wing the day on which the application for the licence was lodged. 6. By way of derogation from Article 8 (4) of Commis ­ sion Regulation (EEC) No 3719/88 (4), the quantity imported may not exceed that indicated in sections 17 and 18 of the import licence . The figure zero shall be entered to that effect in section 19 of the licence. HAS ADOPTED THIS REGULATION Article 2 I. Provisions on quotas Article 1 For grain sorghum, import licence applications and licences shall bear : 1 . Import licence applications under the quotas for grain sorghum covered by CN code 1007 00 and millet (a) under the heading 'Notes and in section 24, the words'levy reduced by 60 % (ACP/OCT quota)  Regula ­ tion (EEC) No 715/90'; (') OJ No L 84, 30. 3 . 1 990, p. 85. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 22, 27. 1 . 1990, p. 7. (4) OJ No L 331 , 2. 12. 1988, p. 1 . 5 . 4. 90 Official Journal of the European Communities No L 90/17 II. Provisions on imports outside quotas(b) the letters 'ACP or 'OCT, as the case may be, in section 8 . Licences shall entail an obligation to import from those countries. In addition, the import levy must be fixed in advance . Article 3 For millet, import licence applications and licences shall bear : (a) under the heading 'Notes' and in section 24, the words 'non-application of the levy (ACP/OCT quota)  Regulation (EEC) no 715/90'; (b) the letters 'ACP' or 'OCT, as the case may be, in section 8 . Licences shall entail an obligation to import from those countries. In addition, the import levy must be fixed in advance. The levy shall neither be increased nor adjusted. Article 4 For quantities to be imported outside the quotas, import licence applications and licences shall bear : (a) under the heading 'Notes' and in section 24, the words 'levy reduced by 50 % (ACP/OCI)  Regulation (EEC) No 715/90'; (b) the letters 'ACP' or 'OCT, as the case may be, in section 8 . Licences shall entail an obligation to import from those countries. In addition, the import licence must be fixed in advance. Article 5 This Regulation shall enter into force on the fifth day following that of its publication in the OfficialJournal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission